995 So.2d 518 (2008)
FAMILY EXTENDED CARE OF WINTER HAVEN, INC.; Family Extended Care, Inc.; United Cerebral Palsy Association of Miami, a/k/a UCPA of Miami, a/k/a United Cerebral Palsy Association of Miami, Inc.; Elizabeth M. Baty, Linda F. Steffke, Yolanda Kent, and Kathleen R. Whitehurst (as to The Hawthorne Inn, a/k/a Hawthorne Inn of Winter Haven, a/k/a Family Extended Care of Winter Haven, Inc., d/b/a Hawthorne Inn); and *519 David Robert Cowan and Nancy Ann Carter (as to The Hawthorne Inn, a/k/a Hawthorne Inn of Winter Haven, a/k/a Family Extended Care of Winter Haven, Inc., d/b/a Hawthorne Inn), Appellants,
v.
Cecile PION, as Plenary Guardian of the Person and Property of Jeannette D. Olivier, an incapacitated person, Appellee.
Nos. 2D07-3561, 2D07-3882.
District Court of Appeal of Florida, Second District.
May 9, 2008.
Christopher B. Hopkins and Allison S. Bernstein of Cole, Scott & Kissane, P.A., West Palm Beach; and Leonard D. Blumenthal and Daniel J. Koleos of Koleos, Rosenberg & Doyle, Plantation, for Appellants.
Susan B. Morrison of Law Offices of Susan B. Morrison, P.A., Tampa; and Isaac R. Ruiz-Carus of Wilkes & McHugh, P.A., Tampa, for Appellee.
PER CURIAM.
Affirmed. See In re Estate of McKibbin, 977 So.2d 612 (Fla. 2d DCA 2008).
ALTENBERND, SILBERMAN, and WALLACE, JJ., Concur.